Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 08/18/2021, in response to the rejection of claims 1-6 from the final office action, mailed on 03/18/2021, by amending claim 1; canceling claim 2;, and adding new claim 7 is acknowledged and will be addressed below.

Claim Objections
Claim 1 is objected to because of the following informalities:
(1) in the previous claim set filed on 01/22/2021, 
The “wherein the RF antenna includes: a main coil conductor vortically extended with regard to a planar surface; and a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle, a first RF power line from the RF power 
Further, in the previous claim set filed on 01/22/2021,
the “wherein the main coil conductor of the RF antenna includes a first and a second main coil conductor respectively vortically extended with regard to the planar surface at a phase difference of about 180°, the sub coil conductor of the RF antenna includes a first and a second sub coil conductor respectively vortically extended with regard to the planar surface from peripheral coil end portions of the first and the second main coil conductor upwardly at a predetermined inclined angle at a phase difference of about 180°, the first RF power line is commonly connected to central coil end portions of the first and the second main coil conductor, and the second RF power line is commonly connected to upper coil end portions of the first and the second sub coil conductor” of Claim 1 defines a feature of two coils by further limiting of the single coil feature.
Because in the current amendment, the applicants merely incorporate the further limited claim language from single coil to double coils, into the independent claim 1, the feature of two coils intrinsically includes the feature of the single coil, in other words, the feature of the single coil appears to be unnecessarily repeated.
Appropriate amendment to a clear and concise form by removing the unnecessarily repeated language, is respectfully requested.

Claim Rejections - 35 USC § 103

Claims 1, 5-6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Yoshida et al. (US 5690781, hereafter ‘781) in view of Kim (US 20070221622, hereafter ‘622).
Regarding to Claim 1, ‘781 teaches:
A plasma processing apparatus comprises a reaction chamber (abstract, Fig. 1A, the claimed “A plasma processing apparatus comprising: a processing chamber”);
The dielectric plate window 4 (line 65-66 of col. 3, the claimed “at least a part of which is formed of a dielectric window”);
The lower electrode 8 on which the wafer 7 is placed (line 17 of col. 4, the claimed “a substrate supporting unit, provided in the processing chamber, for mounting thereon a target substrate to be processed”);
A process gas is introduced from the gas ring 9 into the reaction chamber 1 (lines 66-67 of col. 3, note plasma processing is obtained by generating plasma from the supplied gas, the claimed “a processing gas supply unit for supplying a desired processing gas to the processing chamber to perform a desired plasma process on the target substrate”);
A radio frequency (RF) current is supplied to a spiral coil 2 placed on the dielectric window 4 from an RF power source 3 of, for example, 13.56 MHz through a matching circuit (lines 2-5 of col. 4), and this induction field 15 causes the electrons in the reaction chamber 1 to move and repeatedly collide with the gas molecules to generate plasma. The generated plasma contains not only the above fully inductively 
A plurality of coils are combined in order to make the coils axially symmetrical about the center (Figs. 8A-8B, lines 26-27 of col. 5, note, in each of the two coils of Fig. 8A, a portion can be defined with any size, thus an end portion including first end of each coil coupled to the ground potential, can be interpreted as a sub coil conductor and the rest portion of each coil including second end coupled to the center can be interpreted as a main coil conductor, the claimed “wherein the RF antenna includes: a main coil conductor vortically extended with regard to a planar surface; and a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor”);
Emphasized again, Fig. 8A shows each second of the two coils is coupled to the RF power source at the center (this is defined as a “main coil conductor”), and each first end of the two coils is coupled to the ground potential (this is defined a “sub coil conductor”), and the ground potential at each first end is the same ground potential of the RF power source and the ends of two coils are at a phase difference of about 180° (the claimed “a first RF power line from the RF power supply unit is connected to a central coil end portion of the main coil conductor, and a second RF power line from the RF power supply unit is connected to an coil end portion of the sub coil conductor, wherein the main coil conductor of the RF antenna includes a first and a second main coil conductor respectively vortically extended with regard to the planar surface at a phase difference of about 180°, the sub coil conductor of the RF antenna includes a first and a second sub coil conductor respectively vortically extended with regard to the planar surface from peripheral coil end portions of the first and the second main coil conductor at a phase difference of about 180°, the first RF power line is commonly connected to central coil end portions of the first and the second main coil conductor, and the second RF power line is commonly connected to coil end portions of the first and the second sub coil conductor”).

‘781 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the RF antenna includes: a main coil conductor vortically extended with regard to a planar surface; and a sub coil conductor vortically extended with regard to the planar surface from a peripheral coil end portion of the main coil conductor upwardly at a predetermined inclined angle, a first RF power line from the RF power supply unit is connected to a central coil end portion of the main coil conductor, and a second RF power line from the RF power supply unit is connected to an upper coil end portion of the sub coil conductor, wherein the main coil conductor of the RF antenna includes a first and a second main coil conductor respectively vortically extended with regard to the planar surface at a phase difference of about 180°, the sub coil conductor of the RF antenna includes a first and a second sub coil conductor respectively vortically extended with regard to the planar surface from peripheral coil end portions of the first and the second main coil conductor upwardly at a predetermined inclined angle at a phase difference of about 180°, the first RF power line is commonly connected to central coil end portions of the first and the second main coil conductor, and the second RF power line is commonly connected to upper coil end portions of the first and the second sub coil conductor.

‘622 is analogous art in the field of plasma chamber (title). ‘622 teaches the unit coils 222a, 222b, 222c, and 222d are spaced apart from a dome of the chamber body 110 by different distances. In more detail, as for the portion overlapping the center part of the wafer 140, spacing between the unit coils 222a, 222b, 222c, and 222d and the dome of the chamber body 110 is set to a relatively low value, i.e., a first distance "dl". As for the portion overlapping the edge of the wafer 140, spacing between the unit coils 222a, 222b, 222c, and 222d and the dome of the chamber body is set to a relatively high value, i.e., a second distance "d2" (Fig. 4, [0039], note ‘622 clearly teaches a portion of each coil close to the center can be at a lower position, and an end portion of each coil close to the edge can be at a higher position. To be a higher position, the end portion of the coil would have extended from the center portion of coil upwardly at a predetermined inclined angle, in other words, when an end portion of the coil is lifted upwardly, the distance from the coil is determined by an angle from a planar surface).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have configured each end portion of the two coils of ‘781 (Fig. 8A), to be a higher position by extending from the center portion of coil upwardly at a predetermined inclined angle, for the purpose of allowing a Critical Dimension (CD) to be uniformly generated at the center and the edge of a semiconductor wafer.


Regarding to Claim 5,
As discussed in the claim 1 rejection above, the distance to the coil is variable to allow a Critical Dimension (CD) to be uniformly generated at the center and the edge of a semiconductor wafer and the distance is adjusted by lift upwardly in a different angle. Therefore, the angle is a result effective parameter to control CD uniform. Further, lifting upwardly intrinsically indicates the angle is at least greater than 0.

Consequently, even if ‘622 is silent about the feature, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have found the claimed angle condition, since it has been held that discovering an optimum condition of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (this reads into the claim “wherein the predetermined inclined angle is in a range of 1.50 to 2.50”).

Regarding to Claim 6,
As discussed in the claim 1 rejection above, the coil antenna extends vertically, therefore, any portion of the coil antenna including the end portion can be interpreted as a sub coil conductor connected to the main coil conductor, this means the sub coil conductor can include at least half of a circumference of the RF antenna. Further note 

Regarding to Claim 7,
Fig. 8A of ‘781 shows each second end portion of the two coils is connected at the center and one power line from the power source is connected to the center (the claimed “wherein the central coil end portion of the first main coil conductor is located at a bottom of the first main coil conductor, and the central coil end portion of the second main coil conductor is located at a bottom of the second main coil conductor. and wherein the first RF power line includes one RF power line which extends to the bottoms of the first and second main coil conductors and which is connected to the central coil end portions of each of the first and second main coils”).

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over ‘781 and ‘622, as being applied to claim 1 rejection above, further in view of Hong et al. (US 6077402, hereafter ‘402).
Regarding to Claims 3-4,
Fig. 8A of ‘781 teaches ground connection at the end of each coil.

‘781 and ‘622 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
wherein a capacitor is provided in at least one of the first and the second RF power line.
Claim 4: further comprising: a ground member electrically grounded; and a capacitor connected between the ground member and at least one of the first and the second RF power line.

‘622 is analogous art in the field of plasma chamber (title). ‘622 teaches the other end of the coil 104 is coupled to ground, preferably through a capacitor 308, which may be a variable capacitor (Fig. 2, lines 28-32 of col. 4).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have added a capacitor, into ‘781, for the purpose of providing impedance equal to the output impedance of the power source.

Response to Arguments
Applicants’ arguments filed on 08/18/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
The examiner does not agree with the applicants’ argument that the previous ground of the rejection does not teach the amended claim 1, however, as the examiner considers current ground of the rejection more clearly presents the cited feature, it replaces it.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718